SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

391
KA 11-00882
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ALONZO MADISON, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered February 10, 2011. The judgment convicted
defendant, upon a nonjury verdict, of assault in the third degree and
harassment in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Madison ([appeal No. 1] ___ AD3d
___ [May 3, 2013]).




Entered:   May 3, 2013                             Frances E. Cafarell
                                                   Clerk of the Court